               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK



LEON J.,
                           Plaintiff,
             v.                                              Civil Action No.
                                                             3:19-CV-0153 (DEP)
ANDREW M. SAUL, Commissioner of Social
Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                       PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main St.
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                          GRAHAM MORRISON, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on February 4,

2020, during a telephone conference conducted on the record. At the

close of argument I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is


2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      February 12, 2020
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
LEON J.,
                                   Plaintiff,

-v-                                 3:18-CV-153

NANCY A. BERRYHILL,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                      February 4, 2020
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: GRAHAM MORRISON, ESQ.




        Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR
          Official United States Court Reporter
                 100 South Clinton Street
              Syracuse, New York 13261-7367
                      (315) 234-8545
                        LEON J. v. NANCY A. BERRYHILL                       2


 1               (In chambers, counsel present by telephone.     Time

 2   noted:    11:03 a.m.)

 3               THE COURT:   All right.    I have before me a proceeding

 4   that has been commenced on behalf of plaintiff, Leon J.,

 5   pursuant to 42, United States Code, Sections 405(g) and

 6   1383(c)(3) seeking judicial review of an adverse determination

 7   by the Commissioner of Social Security.

 8               The background is as follows:     Plaintiff was born in

 9   June of 1961.   He is 58 years old.     He was 52 years of age at

10   the time of the alleged onset of his disability in 2013.       He

11   stands 5'5" in height and weighs approximately 115 pounds.

12   Plaintiff completed 11th grade.       While he was in school he

13   attended special education classes.      He did not receive a GED,

14   nor has he undergone any additional vocational training.

15   Plaintiff, according to his testimony, reads at a 4th or 5th

16   grade level.    Plaintiff does not have a driver's license.       He

17   takes public transportation.    He's right-handed.    Plaintiff

18   lives alone in an apartment.    It's a second floor apartment with

19   stairs.

20               Plaintiff last worked in either June 2013 or

21   August 2013, depending on where in the Administrative Transcript

22   you look.   He left work voluntarily due to a back issue and did

23   subsequently submit a Workers' Compensation claim.      When

24   working, plaintiff was a laborer in two specific foundry

25   settings.   He was a tank dipper and, later, he worked in


                  HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                         Official U.S. Court Reporter
                         LEON J. v. NANCY A. BERRYHILL                    3


 1   aluminum molding.

 2              The plaintiff suffers from back pain that radiates

 3   into his legs.   He has been diagnosed as suffering from Type 1

 4   Modic endplate changes at L5-S1, as well as multilevel

 5   spondylosis and degenerative changes at L2 and L3.    He has

 6   stated at page 39 that he does not suffer from or experience any

 7   other medical issues besides his back and leg pain.     Plaintiff

 8   treats with Lourdes Primary Associates and Dr. Mala Ashok.      He

 9   underwent physical therapy at times between February 2014 and

10   November 2014.   According to page 421 of the Administrative

11   Transcript, he was discharged from physical therapy for

12   nonattendance.   He also presented at Wilson Hospital emergency

13   department on August 7, 2013, at about the time he stopped

14   working.   He was diagnosed as suffering from chronic lumbar

15   strain and was prescribed Robaxin, a 30-day supply without

16   refill.

17              Plaintiff has been prescribed various medications,

18   including Naproxen, Celebrex, Gabapentin, Tizanidine,

19   Cyclobenzaprine, and Methocarbamol.    X-rays from August of 2013

20   were taken and, again, September 2013.    Those latter X-rays

21   revealed degenerative spondylosis at L2-L3 with grade one

22   spondylolisthesis at L2-L3 with spondylosis at L2.    There is

23   straightening, but no compression fracture, that appears at page

24   243 of the Administrative Transcript.

25              Interestingly, plaintiff has made various different


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                        Official U.S. Court Reporter
                      LEON J. v. NANCY A. BERRYHILL                    4


 1   statements over time concerning his drug use.    At page 47,

 2   during the hearing, he testified he had not used marijuana in

 3   the past five years.   On January 15, 2015, he reported at page

 4   454 that he was using marijuana.    On August 9, 2013, at page

 5   231, he admitted using marijuana.   And on August 7, 2013, at the

 6   time of his hospital visit, it was noted that he had a history

 7   of heavy drug use, marijuana, that's at 502.

 8             In terms of activities of daily living, plaintiff

 9   cares for his eight-year-old grandson.   He picks him up from

10   school Monday through Friday at 3:30 and keeps him until 7:00,

11   occasionally cooking for him.   He also can take care of his

12   personal hygiene, does some cooking, mopping, shopping.   He

13   socializes, including playing poker with friends, watches

14   television, and does laundry.

15             Procedurally, plaintiff applied for Title II and

16   Title XVI benefits under the Social Security Act on August 6,

17   2013, alleging a disability onset date of August 2, 2013, and

18   claiming a history of anxiety, back pain, and bad back, that's

19   at page 166 of the Administrative Transcript.    On April 8, 2015,

20   Administrative Law Judge Robert E. Gale conducted a hearing

21   concerning plaintiff's application for benefits.    Judge Gale

22   issued an unfavorable decision on May 28, 2015, finding that

23   plaintiff was not disabled at the relevant times.   On

24   November 25, 2016, the Appeals Council denied plaintiff's

25   application for review.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                       Official U.S. Court Reporter
                       LEON J. v. NANCY A. BERRYHILL                    5


 1              In the meantime, on December 12, 2016, plaintiff

 2   filed a second application for benefits.   On December 9, 2016,

 3   he commenced an action in this court challenging the initial

 4   determination by the Commissioner.   On December 15, 2017, one of

 5   my colleagues, Magistrate Judge Thérèse Wiley Dancks, to whom

 6   the matter was assigned on consent of the parties, issued a

 7   remand order.   The state agency, subsequently addressing the

 8   second application for benefits, concluded that plaintiff was

 9   disabled since June 5, 2016.   On April 11, 2018, the Social

10   Security Administration Appeals Council affirmed the finding of

11   disability as of June 5, 2016, but remanded the matter for

12   consideration of whether plaintiff was disabled from August 2,

13   2013, to June 4, 2016.   A hearing was conducted on September 4,

14   2018, by the newly assigned Administrative Law Judge Robyn

15   Hoffman.   Judge Hoffman issued a decision on December 3, 2018,

16   finding that plaintiff was not disabled during that period and

17   therefore denying his application for benefits.

18              In her very comprehensive and thorough decision,

19   Administrative Law Judge Hoffman applied the familiar five-step

20   sequential test for determining disability.   At step one, she

21   concluded that plaintiff had not engaged in substantial gainful

22   activity during the relevant period.

23              At step two, she concluded that plaintiff suffered

24   from severe impairments imposing more than minimal limitations

25   on the ability to perform basic work functions, including


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                        Official U.S. Court Reporter
                      LEON J. v. NANCY A. BERRYHILL                     6


 1   lumbosacral degenerative disc disorder, but found no evidence of

 2   a mental impairment prior to June 4, 2016.   The Administrative

 3   Law Judge noted that there was a diagnosis of a consultative

 4   examiner on September 18, 2013, but it was based solely on

 5   subjective reports of the plaintiff.

 6             At step three, ALJ Hoffman concluded that plaintiff

 7   did not meet or equal any of the listed presumptively disabling

 8   conditions set forth in the Commissioner's regulations,

 9   specifically considering listing 1.04.

10             After surveying the available record evidence, ALJ

11   Hoffman concluded that plaintiff retains the residual functional

12   capacity during the relevant period, or RFC, to perform light

13   work with additional limitations set forth at page 514 of the

14   Administrative Transcript.   The Administrative Law Judge, after

15   painstakingly recounting reports of plaintiff's treatment

16   through March 23, 2015, concluded that plaintiff is not capable

17   of performing his past relevant work in light of the exertional

18   requirements associated with those two positions.

19             At step five, she concluded that if plaintiff were

20   capable of performing a full range of light work, a finding of

21   no disability would be compelled by the Medical-Vocational

22   Guidelines set forth in the Commissioner's regulations, and

23   specifically Rule 202.10 of those regulations.   After consulting

24   with the testimony of a vocational expert, given the additional

25   limitations set forth in the RFC finding, ALJ Hoffman concluded


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                       Official U.S. Court Reporter
                        LEON J. v. NANCY A. BERRYHILL                    7


 1   that plaintiff is capable of performing as a routing clerk, a

 2   racker, and a checker 1 and, therefore, was not disabled at the

 3   relevant times.

 4                As you know, my standard of review is limited and

 5   extremely deferential.    I must determine whether correct legal

 6   principles were applied and the determination resulting is

 7   supported by substantial evidence.    The Second Circuit Court of

 8   Appeals has noted in Brault v. Social Security Administration,

 9   683 F.3d 443, Second Circuit, 2012, that this is an extremely

10   rigid and stringent standard, even more so than clearly

11   erroneous.    It means that facts found by the Administrative Law

12   Judge can be rejected only if a reasonable factfinder would have

13   to conclude otherwise.    And, of course, substantial evidence, we

14   know, has been defined as such relevant evidence as a reasonable

15   mind might accept as adequate to support a conclusion.

16                Here, we are dealing with a closed period.   It is

17   from August 2, 2013, to June 4, 2016.    The burden, of course,

18   through step four, as we know from Poupore, is on the plaintiff

19   to establish his limitations.    The contentions raised by the

20   plaintiff include challenges to the Administrative Law Judge's

21   weighing of the conflicting medical opinions in the record,

22   including the rejection of opinions from the treating source,

23   Dr. Ashok, and the weight given to Dr. Jenouri's medical source

24   or consultative examination opinions.    Included within that is

25   the claim that there was insufficient reasoning or explanation


                  HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                         Official U.S. Court Reporter
                         LEON J. v. NANCY A. BERRYHILL                     8


 1   provided to afford meaningful judicial review and that Dr.

 2   Jenouri's use of the term mild renders his opinions vague.

 3                The plaintiff also complains of the rejection of Dr.

 4   Ashok's opinions concerning off task and absenteeism without any

 5   contrary opinions, the failure to consider the need for

 6   plaintiff to change positions, and noted that if plaintiff were

 7   deemed to only be capable of sedentary work, the

 8   Medical-Vocational Guidelines would compel a finding of

 9   disability.

10                Much of what we are faced with was also before

11   Magistrate Judge Dancks and her opinion, and I agree with her

12   opinion that Dr. Ashok's opinion was inconsistent with his

13   records as a whole and not supported by clinical signs found in

14   physical exams.    I also agree that the one reason for the remand

15   in this case was concern over limitations in bending and range

16   of motions, which Magistrate Judge Dancks concluded required

17   further development of the record.    And, of course, in the RFC

18   finding in this case, there was limitations, including

19   balancing, stooping, kneeling, crouching, and crawling, which

20   could only be performed on an occasional basis, so the errors

21   that Judge Dancks found appear to have been resolved or

22   addressed.

23                As the Commissioner has argued, it is the ALJ's

24   responsibility to weigh competing medical evidence.       I find in

25   this case Dr. Jenouri's use of the term mild does not undermine


                   HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                          Official U.S. Court Reporter
                        LEON J. v. NANCY A. BERRYHILL                    9


 1   the validity of the examination.    It is consistent with

 2   plaintiff's treatment records, the conservative treatment that

 3   he received.    It's consistent with relatively benign X-ray

 4   results and plaintiff's extensive activities of daily living.

 5   As an example of treatment records, on January 5, 2015, the

 6   plaintiff stated that his symptoms were intermittent, he was not

 7   experiencing any pain.

 8                The rejection of Dr. Ashok is properly explained by

 9   Judge Hoffman.    It is a check-the-box form without significant

10   narrative as to why plaintiff would be absent or why plaintiff

11   would be off task.    I note that the medical source statement is

12   extremely restrictive and does not appear to be consistent with

13   the treatment records, as I said before, painstakingly recounted

14   by the Administrative Law Judge.    In fact, Dr. Ashok in his

15   treatment advised the plaintiff to begin a walking regimen and

16   to use a back brace or corset to help him when lifting.     The

17   testimony of the plaintiff is that he couldn't even lift more

18   than a half gallon of milk.    It seems contrary to his activities

19   of daily living.

20                The other arguments that the plaintiff has raised

21   depend on the rejection of Dr. Jenouri's opinions, which, as I

22   indicated, were properly considered and the consideration was

23   explained.    The hypothetical that was posed to the vocational

24   expert mirrored the residual functional capacity finding, which

25   I find is supported by substantial evidence.    The testimony of


                  HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                         Official U.S. Court Reporter
                                                                       10


 1   the vocational expert therefore supports the conclusion that

 2   plaintiff was not disabled at the relevant time and carries the

 3   Commissioner's burden at step five.

 4             So I find that the determination was the result of

 5   application of proper legal principles and is supported by

 6   substantial evidence.    I will therefore award judgment on the

 7   pleadings to the defendant.   Thank you both for excellent

 8   presentations.   I hope you have a good day.

 9             MR. GORTON:    Thank you, your Honor.

10             MR. MORRISON:    Thank you.

11             (Time noted:    11:20 a.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR
                       Official U.S. Court Reporter
                                                                     11


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6   Official U.S. Court Reporter, in and for the United States

 7   District Court for the Northern District of New York, DO HEREBY

 8   CERTIFY that pursuant to Section 753, Title 28, United States

 9   Code, that the foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                Dated this 10th day of February, 2020.

16

17                       X_________________________________________

18                       HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR

19                       Official U.S. Court Reporter

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
